                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

WALTER CURTIS MOLES,                                                              PLAINTIFF

V.                           CASE NO. 4:20-CV-01508-LPR-BD

ROBERT FORREST, et al.                                                         DEFENDANTS

                                        JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is hereby DISMISSED, WITH PREJUDICE. The Court certifies

pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from this Judgment and

the accompanying Order is considered frivolous and not in good faith.

       IT IS SO ADJUDGED this 29th day of June 2021.



                                                   ________________________________
                                                   LEE P. RUDOFSKY
                                                   UNITED STATES DISTRICT JUDGE
